DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukshima (US 2017/0274690).
Regarding claim 1, Ukshima teaches a method comprising: descreening (filtering corresponding to spatial frequency characteristics) an image of a printed document ([0121]); separating the descreened image into blocks 41-48 (Fig. 3 [0065]); selecting a smooth area (pixel array) of the descreened image based on an averaging of localized color distance values (luminance) of pixels in each of the blocks (average profile of intensity of each pixel; Fig. 4 [0067, 0083, 0086, 0116, 0118]); and detecting a streak in a block of the smooth area in response to 
Regarding claim 7, Ukshima teaches a system, comprising a processor 108 (Fig. 8 [0156])to: descreen (filter corresponding to spatial frequency characteristics) an image of a printed document ([0121]); separate the descreened image into blocks 41-48 (Fig. 3 [0065]); select a smooth area (pixel array) of the descreened image based on an averaging of localized color distance values (luminance) of pixels in each of the blocks (average profile of intensity of each pixel; Fig. 4 [0067, 0083, 0086, 0116, 0118]); and detect a streak in a block of the smooth area based on a color distance projection of the block ([0074-0075, 0118]).
Regarding claim 8, Ukshima teaches the system of claim 7, wherein the processor is to extract features (intensity of streak-like signals) from the detected streak and classify the detected streak as a visible streak defect or an invisible streak defect based on the extracted features (criteria 1-3; [0090-0094]).
Regarding claim 10, Ukshima teaches the system of claim 7, wherein the processor is to extract a feature (intensity) from the detected streak comprising an area of the detected streak ([0064]).  
Regarding claim 11, Ukshima teaches the system of claim 7, wherein the processor is to extract a feature from the detected streak comprising a length to width (“d” is the number of local regions (representing a length) where a streak-like signal is detected at “a position x” (representing a width) to be observed, or the number of times of detection in a row group) ratio of the detected streak ([0093]).
Regarding claim 12, Ukshima teaches the system of claim 7, wherein the processor is to extract a feature (visibility) from the detected streak comprising a severity of the detected streak (based on the number of streak-like signals are detected; [0092-0094]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukshima (US 2017/0274690) in view of Itan et al. (US 2018/0082115, hereinafter “Itan”).
Regarding claim 2, Ukshima teaches the method of claim 1, but fails to teach the method comprising processing the detected streak via a trained logistic regression classifier to classify the detected streak as a visible streak defect or an invisible streak defect.
Itan teaches a method for determining the quality of a printed image ([0041]), including processing detected defects/artifacts via a trained logistic regression classifier (such as KNIME) to classify the detected defects/artifacts as a visible defect (Moire) or an invisible (non-Moire) defect ([0026-0036]).
Utilizing the teachings of Itan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Ukshima to include 
Regarding claim 3, modified Ukshima teaches the method of claim 2, comprising training the logistic regression classifier with a logistic loss function using feature vectors extracted from training images of various streaks with known causes (Itan [0013-0016, 0027-0036]).
Regarding claim 4, modified Ukshima teaches the method of claim 2, comprising extracting features from the detected streak and processing the extracted features via the trained logistic regression classifier ([0013-0016, 0027-0036]).  
Regarding claim 13, Ukshima teaches the system of claim 7, but fails to teach wherein the processor is to extract a feature from the detected streak comprising a luminance channel difference.
Itan teaches extracting a feature from the detected streak comprising a luminance channel difference ([0013-0016, 0027-0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ukshima to include the processor extracting a feature from the detected streak comprising a luminance channel difference, as taught by Itan.  One would have been motivated to make this modification in order to determine if the image contains artifacts/defects (Itan [0012]).
Regarding claim 14, Ukshima teaches the system of claim 7, but does not explicitly teach wherein the processor is to extract a feature from the detected streak comprising a sharpness of the detected streak.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ukshima to include the processor extracting a feature from the detected streak comprising a sharpness of the detected streak, as taught by Itan.  One would have been motivated to make this modification in order to determine if the image contains artifacts/defects (Itan [0012]).
Regarding claim 15, Ukshima teaches the system of claim 7, but fails to teach wherein the processor is to extract a plurality of features from the detected streak, normalize the plurality of features, and process the normalized plurality of features via a trained logistic regression classifier to classify the detected streak.
Itan teaches extracting a plurality of features from the detected streak, normalizing the plurality of features, and processing the normalized plurality of features via a trained logistic regression classifier (such as KNIME) to classify the detected streak ([0013-0016, 0027-0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Ukshima such that the processor is to extract a plurality of features from the detected streak, normalize the plurality of features, and process the normalized plurality of features via a trained logistic regression classifier to classify the detected streak.  One would have been motivated to make this modification in order to provide the apparatus with the ability to “learn” from past experience without being explicitly programmed (Itan [0026]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukshima (US 2017/0274690) in view of Itan (US 2018/0082115), as applied to claims 2-4, and further in view of Yamazaki (US 2017/0144464).
Regarding claim 5, modified Ukshima teaches the method of claim 4, comprising detecting a type of streak via the trained logistic regression classifier based on the extracted features (Itan [0027-0036]).  
Modified Ukshima does not explicitly teach detecting a root cause of the type of streak via the trained logistic regression classifier based on the extracted features
Yamazaki teaches detecting a type of streak and a root cause (such as an error in concentration distribution) of the type of streak ([0044-0046, 0057]). 
Utilizing the teachings of Yamazaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include detecting a root cause of the type of streak via the trained logistic regression classifier based on the extracted features.  One would have been motivated to make this modification in order to identify the origin of a problem that is causing streaking so that the problem my later be fixed.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukshima (US 2017/0274690) in view of Loce et al. (US 2008/0068660, hereinafter “Loce”).
Regarding claim 6, Ukshima teaches the method of claim 1, but fails to teach wherein descreening the image comprises removing halftone patterns from the image using a Gaussian filter.
Loce teaches that a Gaussian filter is a known filtering technique to remove halftone patterns from an image ([0026-0028]).
.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ukshima (US 2017/0274690) in view of Yamazaki (US 2017/0144464).
Regarding claim 9, Ukshima teaches the system of claim 7, wherein the processor is to extract features (intensity of streak-like signals) from the detected streak and classify a type of streak detecting a type of streak (visible or invisible; [0090-0094]).  
Modified Ukshima does not explicitly teach detecting a root cause of the detected streak.
Yamazaki teaches detecting a type of streak and a root cause (such as an error in concentration distribution) of the type of streak ([0044-0046, 0057]). 
Utilizing the teachings of Yamazaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include detecting a root cause  of the type of streak via the trained logistic regression classifier based on the extracted features.  One would have been motivated to make this modification in order to identify the origin of a problem that is causing streaking so that the problem my later be fixed.
Regarding claim 12, Ukshima teaches the system of claim 7, but fails to teach wherein the processor is to extract a feature from the detected streak comprising a severity of the detected streak (Yamazaki [0044-0046, 0057]).
Yamazaki teaches extracting a feature from the detected streak comprising a severity (visibility) of the detected streak (Yamazaki [0044-0046, 0057]).
Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852